 

Exhibit 10.1

 

 

Explanatory Note: This Loan Agreement is included as an exhibit to the Navidea
Biopharmaceuticals, Inc., Current Report on Form 8-K filed July 31, 2012, to
provide information concerning its terms.  Except for its status as the
agreement between the parties with respect to the transaction described therein,
it is not intended to provide factual information about the parties. The
representations and warranties contained in the Loan Agreement were made only
for purposes of such agreement, and as of specific dates, were solely for the
benefit of the contracting parties, and may be subject to limitations agreed by
the contracting parties, including being qualified by confidential disclosures
between them.  These representations and warranties were also made for the
purpose of allocating contractual risk between the contracting parties instead
of establishing them as facts, and may be subject to standards of materiality
applicable to the contracting parties that differ from those applicable to
investors.  Accordingly, they should not be relied upon by investors as
statements of factual information.

 

LOAN AGREEMENT

 

dated as of

 

July 25, 2012

 

BETWEEN

 

Navidea Biopharmaceuticals, Inc.,

 

As Borrower

 

and

 

Platinum-Montaur Life Sciences LLC,

 

As Lender

 

 

 

 

TABLE OF CONTENTS

 

Article 1 - DEFINITIONS 1       Section 1.1 Certain Defined Terms 1 Section 1.2
Other Definitional Provisions and Construction 10       Article 2 - THE Term
Loan Facility AND TERMS OF REPAYMENT 11       Section 2.1 The Term Loan Facility
11 Section 2.2 Draws 11 Section 2.3 Provisions Applicable to Draws 11 Section
2.4 Events of Default; Pending Defaults 12 Section 2.5 Draw Requests 12 Section
2.6 Draw Credit Maximum Amount 12       Article 3 – PAYMENTS, PREPAYMENTS 13    
  Section 3.1 Prepayment and Prepayment Notice 13 Section 3.2 Mandatory
Prepayment 13 Section 3.3 Method of Payment 13       Article 4 - CONDITIONS
PRECEDENT 13       Section 4.1 Conditions Precedent to First Draw 13 Section 4.2
Conditions Precedent to Subsequent Draws 14       Article 5 – REPRESENTATIONS
AND WARRANTIES 15       Section 5.1 Organization and Authority 15 Section 5.2
Authorization 16 Section 5.3 Taxes 16 Section 5.4 Compliance with Law 16 Section
5.5 Financial Statements; Full Disclosure 17 Section 5.6 Litigation; Adverse
Effects 17 Section 5.7 Labor Matters 17 Section 5.8 Solvency 18 Section 5.9
Consent 18 Section 5.10 No Liens 18 Section 5.11 Indebtedness 18 Section 5.12 No
Defaults 18 Section 5.13 Intellectual Property 18 Section 5.14 Environmental
Compliance 19 Section 5.15 Disclosure 19       Article 6 - covenants 19      
Section 6.1 Payment of Taxes and Claims 19 Section 6.2 Insurance 19 Section 6.3
Place of Business; Books and Records 19 Section 6.4 Maintenance; Certain
Covenants 20 Section 6.5 Negative Pledge 20 Section 6.6 Indebtedness 20 Section
6.7 Financial Information and Reporting 20 Section 6.8 Deliverables 21 Section
6.9 Fundamental Changes; Asset Transfers 22

 

-ii-

 

 

Section 6.10 Transactions with Affiliates 22 Section 6.11 Compliance with Laws
23 Section 6.12 Guarantees 23       Article 7 – Events of Default 23      
Section 7.1 Events of Default 23 Section 7.2 Default Remedies 24       Article 8
- General Provisions 24       Section 8.1 Notices 24 Section 8.2 Costs and
Expenses 25 Section 8.3 Survival, Successors and Assigns 25 Section 8.4
Amendment and Waiver 25 Section 8.5 Accounting Treatment and Fiscal Year 26
Section 8.6 Enforceability and Governing Law 26 Section 8.7 Confidentiality 26
Section 8.8 Headings 27 Section 8.9 Interpretation 27 Section 8.10 Severability
of Provisions 27 Section 8.11 Counterparts; Electronic Execution 27 Section 8.12
Revival and Reinstatement of Obligations 27 Section 8.13 Integration 28 Section
8.14 Waiver of Right to Trial by Jury 28 Section 8.15 Indemnity 28

 

-iii-

 

 

Exhibits Exhibit 2.2 Form of Note Exhibit 2.5 Form of Draw Request Exhibit 6.12
Form of Guaranty Schedules Schedule 5.1(b) Guarantors Schedule 5.1(c)
Capitalization Schedule 5.6 Pending or Threatened Claims Schedule 5.7 Labor
Matters Schedule 5.11 Permitted Indebtedness Schedule 5.13 Intellectual Property

 

-iv-

 

 

LOAN AGREEMENT

 

This Loan Agreement (as amended, restated, supplemented or otherwise modified,
this “Agreement”) is entered into between Platinum-Montaur Life Sciences LLC, a
Delaware limited liability company with its principal place of business at 152
West 57th Street, 4th Floor, New York, NY 10019 (together with its successors,
“Lender”), and Navidea Biopharmaceuticals, Inc., a Delaware corporation with its
principal place of business at 425 Metro Place North, Suite 450, Dublin Ohio
43017 (together with its successors, “Borrower”), as of the ___ day of July,
2012 (the “Effective Date”).

 

Article 1 - DEFINITIONS

 

Section 1.1Certain Defined Terms

 

The following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined. As
used in this Agreement:

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person, or is a family member related by birth or marriage. For purposes of this
definition only, “control” means the possession, directly or indirectly, of the
power to direct the management and policies of a Person, whether through the
ownership of equity interests, by contract, or otherwise; provided, however,
that, in any event: (i) any Person who owns directly or indirectly fifty percent
(50%) or more of the securities having ordinary voting power for the election of
directors or other members of the governing body of a Person or fifty percent
(50%) or more of the partnership, member or other ownership interests of a
Person (other than as a limited partner of such Person) shall be deemed to
control such Person; (ii) each director (or manager) of a Person shall be deemed
to be an Affiliate of such Person; and (iii) each partnership or joint venture
in which a Person is a partner or joint venturer shall be deemed to be an
Affiliate of such Person.

 

“Agreement” means this Agreement.

 

“Applicable Rate” means the greatest of (i) the United States prime rate as
reported in The Wall Street Journal plus 6.75%, (ii) 10.0% and (iii) the highest
rate of interest then payable by the Borrower pursuant to the Hercules Loan
Documents plus 12.5 basis points (0.125%); provided, that, if and so long as the
Applicable Rate is calculated by reference to the prime rate, the Applicable
Rate shall be adjusted immediately to correspond with each change in the prime
rate.

 

“Bankruptcy Code” means Title 11 of the United States Code (11 USC, § 101 et
seq), as amended from time to time, and any successor statute thereto, including
(unless the context requires otherwise) any rules or regulations promulgated
thereunder.

 

“Borrower” is defined in the preamble of this Agreement.

 

-1-

 

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close in New York, New York.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Change of Control” means in respect of any Person (i) the replacement of a
majority of the directors or managers who constituted the Board of Directors or
the managing body on the Effective Date for any reason other than death or
disability, and such replacement shall not have been approved by the Board of
Directors or managing body as constituted on the Effective Date; or (ii) a
Person or Persons acting in concert, as a result of a tender or exchange offer,
privately negotiated purchase or purchases, exercise of the stock pledge, death
of a shareholder or otherwise, shall have become the “beneficial owner” (within
the meaning of Rule 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
as amended from time to time) of securities of Borrower representing more than
fifty percent (50%) of the combined voting power of the outstanding securities
of Borrower ordinarily having the right to vote in the election of directors or
managers; provided, however, that (x) any action taken to replace members of the
Board of Directors of Borrower by or at the direction of Lender or any
Affiliate, or (y) any acquisition or purchase of equity securities of Borrower
by Lender or an Affiliate, or the acquisition or purchase of equity securities
of Borrower as a result of the sale, transfer or other disposition of such
securities by Lender or an Affiliate shall not be deemed to be a Change of
Control for purposes of this Agreement.

 

“Closing Date” means the date of this Agreement.

 

“Contingent Obligations” mean any agreement, undertaking or arrangement by which
any Person assumes, guaranties, endorses, agrees to provide funding, or
otherwise becomes or is contingently liable upon the obligation or liability of
any other Person.

 

“Default Rate” means an interest rate per annum equal to five hundred basis
points (5%) above the Applicable Rate then in effect.

 

“Draws” means all draws, advances and disbursements under the Term Loan
Facility.

 

“Draw Credit Maximum Amount” means, initially, $15,000,000, increasing to
$35,000,000 automatically and without further action or approval by Lender upon
occurrence of the FDA Approval Condition, and subject to further increase
thereafter as set forth in Section 2.6 below.

 

“Draw Credit Obligations” means the aggregate amount of Draws.

 

“Draw Loan Maturity Date” means, with respect to each Draw, the earlier to occur
of (a) the day that is two (2) years following the day such Draw was funded by
the Lender and (b) June 30, 2016.

 

“Draw Request” is defined in Section 2.5 hereof.

 

-2-

 

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA that is or was sponsored, maintained or contributed to by, or
required to be contributed by, the Borrower, any Guarantor or any of their
respective ERISA Affiliates.

 

“Environmental Action” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials (i) from any assets, properties, or businesses
of Borrower or any predecessor in interest, (ii) from any adjoining properties
or businesses, or (iii) from or onto any facilities which received Hazardous
Materials generated by Borrower or any predecessor in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on Borrower, relating
to the environment, employee health and safety, or Hazardous Materials,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 USC §§ 9601 et seq., as amended from time to time (“CERCLA”); the
Resource Conservation and Recovery Act, 42 USC §§ 6901 et seq., as amended from
time to time (“RCRA”); the Federal Water Pollution Control Act, 33 USC §§ 1251
et seq.; the Toxic Substances Control Act, 15 USC §§ 2601 et seq.; the Clean Air
Act, 42 USC §§ 7401 et seq.; the Safe Drinking Water Act, 42 USC §§ 3803 et
seq.; the Oil Pollution Act of 1990, 33 USC §§ 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 USC §§ 11001 et seq.;
the Hazardous Material Transportation Act, 49 USC §§ 1801 et seq.; and the
Occupational Safety and Health Act, 29 USC §§651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” mean all liabilities, monetary
obligations, remedial actions, losses, damages, punitive damages, judgments,
consequential damages, treble damages, costs and expenses (including all
reasonable fees, disbursements and expenses of counsel, experts, or consultants,
and costs of investigation and feasibility studies), fines, penalties,
sanctions, and interest incurred as a result of any claim or demand by any
Governmental Authority or any third party, and which relate to any Environmental
Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute thereto, including without
limitation (unless the context otherwise requires), any rules or regulations
promulgated thereunder.

 

-3-

 

 

“ERISA Affiliate” means, with respect to any Person, (a) any corporation that is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member, (b) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member and (c) any member
of an affiliated service group within the meaning of Section 414(m) or (o) of
the Internal Revenue Code of which that Person, any corporation described in
clause (a) above or any trade or business described in clause (b) above is a
member.

 

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the Pension
Benefit Guaranty Corporation (“PBGC”) has been waived by regulation); (b) the
failure to meet the minimum funding standard of Section 412 of the Internal
Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code) or the failure to
make by its due date a required installment under Section 430(j) of the Internal
Revenue Code with respect to any Pension Plan or the failure to make any
required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by the Borrower, any Guarantor or
any of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower, any Guarantor or any of their respective ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition which might constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of liability on the Borrower, any Guarantor or any of their
respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by
reason of the application of Section 4212(c) of ERISA; (g) the withdrawal of the
Borrower, any Guarantor or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability
therefore, or the receipt by the Borrower, any Guarantor or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(h) the occurrence of an act or omission which could give rise to the imposition
on the Borrower, any Guarantor or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Internal
Revenue Code or under Section 409, Section 502(c), (i) or (l), or Section 4071
of ERISA in respect of any Employee Benefit Plan; (i) the assertion of a
material claim (other than routine claims for benefits) against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
the Borrower, any Guarantor or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (j) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Internal
Revenue Code) to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(k) the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA or a violation of Section 436 of the Internal Revenue Code.

 

-4-

 

 

“Event of Default” means an event described in Article 7 hereof.

 

“FDA” means the U.S. Food and Drug Administration.

 

“FDA Approval Condition” means the approval by the FDA of the Borrower’s new
drug application with respect to its Lymphoseek® product.

 

“Financial Officer” means the chief executive officer or chief financial officer
of Borrower.

 

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
outside of the United States of America.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board, the American Institute of
Certified Public Accountants and the Financial Accounting Standards Board as in
effect from time to time in the United States consistently applied.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

 

“Governmental Rule” means any law, rule, regulation, ordinance or other
pronouncement of any Governmental Authority.

 

“Guaranties” means unlimited guaranties of the Borrower’s Obligations to be
delivered to Lender from each Guarantor.

 

“Guarantors” means all Significant Subsidiaries of the Borrower (other than any
Foreign Subsidiary), whether now existing or hereafter created or acquired.

 

“Hazardous Materials” mean (i) substances and wastes of other materials that are
defined or listed in, or otherwise classified pursuant to, any applicable laws
or regulations as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances,” or any other formulation intended to define, list,
or classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, toxicity to humans, animals, wildlife
or plants, or “EP toxicity,” (ii) oil, petroleum, or petroleum derived
substances, natural gas, natural gas liquids, synthetic gas, drilling fluids,
produced waters, and other wastes associated with the exploration, development,
or production of crude oil, natural gas, or geothermal resources, (iii)
flammable substances, explosives or radioactive materials, and (iv) asbestos in
any form or (v) polychlorinated biphenyls, whether or not contained within
electrical equipment, in concentrations in excess of 50 parts per million.

 

-5-

 

 

“Hercules Loan Documents” means the Loan and Security Agreement, dated as of
December 29, 2011, by and between the Borrower and Hercules Technology II, L.P.
and the “Loan Documents” referred to therein, as each may be amended, restated,
supplemented or otherwise modified.

 

“Indebtedness” means, at any time, (i) all indebtedness, obligations or other
liabilities (other than accounts payable arising in the ordinary course of
business payable on terms customary in the trade) which in accordance with GAAP
should be classified as liabilities on the balance sheet of such Person,
including without limitation, (A) for borrowed money or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (B) under profit payment
agreements or in respect of obligations to redeem, repurchase or exchange any
securities or to pay dividends in respect of any stock, (C) with respect to
letters of credit, bankers acceptances, interest rate swaps or other contracts,
currency agreement or other financial products, (D) to pay the deferred purchase
price of property or services, or (E) in respect of Capital Leases; (ii) all
indebtedness, obligations or other liabilities secured by a lien on any
property, whether or not such indebtedness, obligations or liabilities are
assumed by the owner of the same; and (iii) all Contingent Obligations.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, receivership, assignment for the benefit of
creditors, formal or informal moratorium, forbearance, composition, extension
generally with creditors, or proceedings seeking reorganization, arrangement, or
other similar relief.

 

“Intellectual Property” means all now owned or hereafter acquired right, title
and interest in trade names, trademarks, trade secrets, service marks, data
bases, software and software systems, including source and object codes,
information systems, discs, tapes, customer lists, telephone numbers, credit
memoranda, goodwill, patents, patent applications, patents pending, copyrights,
royalties, literary rights, licenses and franchises.

 

“IRC” or “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and any successor statute thereto, including (unless
the context requires otherwise) any rules or regulations promulgated thereunder.

 

“Legal Requirements” means, collectively, as to any Person, the articles of
incorporation, bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, including any Governmental
Rule, any requirement under any permit, and any determination of any
Governmental Authority, in each case applicable to or binding upon such Person
or any of its properties or to which such Person or any of its property is
subject.

 

-6-

 

 

“Lender” is defined in the preamble of this Agreement.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from any mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment
(collateral or otherwise), hypothec, deposit arrangement, security agreement,
conditional sale, trust receipt, lease, consignment, or bailment for security
purposes, judgment, claim encumbrance or statutory trust and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting real property.

 

“Loan Documents” mean this Agreement, the Notes, the Guaranties, and any other
agreements, instruments, and certificates executed in connection herewith or
contemplated hereby, as the same may be amended, restated or otherwise modified
and in effect from time to time.

 

“Material Adverse Effect” means, at any time, any event, development or
circumstance (other than possible extensions from time to time of any dates
related to or prescribed under or in connection with the Prescription Drug User
Fee Act) that has or could reasonably be expected to have a material adverse
effect in respect of Borrower or any Guarantor upon (i) the business, assets,
operations, prospects or condition (financial or otherwise) of the Borrower and
the Guarantors taken as a whole and/or (ii) the ability of Borrower and/or any
Guarantor to perform any of its obligations under the Loan Documents to which it
is a party.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

 

“Notes” means all promissory notes evidencing the Term Loan Facility, as such
promissory notes may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Obligations” means all obligations of Borrower to pay principal, interest and
fees on all Draws, all fees and charges payable hereunder, and all other payment
obligations of Borrower arising under or in relation to this Agreement or any
Loan Document executed in connection herewith, in each case whether now existing
or hereafter arising, due or to become due, direct or indirect, absolute or
contingent, and howsoever evidenced, held or acquired.

 

“Payment Date” means, in the case of each Draw, the first Business Day of each
month, and if not previously paid in full, at maturity (whether by acceleration
or otherwise) of such Draw.

 

“Pending Default” is defined in Section 2.4 hereof.

 

-7-

 

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

"Permitted Acquisition" means any acquisition of all or substantially all of the
capital stock of any Person or of all or substantially all of the assets or
operations of any Person (or division or operating unit of any Person) by
Borrower or any Guarantor, provided that: (i) such acquisition is made at a time
when, after giving effect to such acquisition and the related financing thereof,
(a) Borrower or such Guarantor would remain Solvent, and (b) no Event of Default
or Pending Default exists; (ii) Borrower delivers written notice to Lender of
its or a Guarantor's intention to make such acquisition no less than fourteen
(14) Business Days prior to the proposed closing date for such acquisition that
sets forth, among other things, information regarding liabilities and
obligations with respect to environmental matters to be incurred by Borrower or
any Guarantor (including, without limitation, the acquired Person in the event
of an acquisition of capital stock) as a result of such acquisition, any
indemnities afforded under the terms of such acquisition and the scope and
results of any environmental review undertaken by Borrower in connection
therewith; (iii) the sum for any Permitted Acquisition of (a) the original
principal amount thereof, including any deferred purchase price therefor, plus
(b) the reasonably estimated transaction costs associated with such acquisition
plus (c) the amount of Indebtedness for borrowed money assumed (directly or
indirectly) as a result thereof shall not exceed $10,000,000 (excluding any
portion of any of the foregoing payable in common equity of Borrower) in the
aggregate for all Permitted Acquisitions consummated after the Closing Date; and
(iv) after giving effect to the acquisition, such acquired Person shall either
(i) become a Significant Subsidiary of the Borrower or of any Guarantor or (ii)
be merged with and into Borrower or any Guarantor.

 

“Permitted Contest” means the right of Borrower to contest or protest any Lien,
taxes (other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (i) a reserve with respect
to such obligation is established on Borrower’s books and records in such amount
as is required under GAAP, (ii) any such protest is instituted promptly and
prosecuted diligently by Borrower in good faith, and (iii) Lender is satisfied
in reasonable discretion, that, while any such protest is pending, there will be
no impairment of the enforceability, validity, or priority of any of Lender’s
Liens.

 

“Permitted Indebtedness” means any Indebtedness related to the Permitted Liens.

 

-8-

 

 

“Permitted Liens” mean (i) any Liens held by Lender or Affiliates of Lender from
time to time, (ii) Liens for unpaid taxes that either are not yet delinquent, or
do not constitute an Event of Default hereunder and are the subject of a
Permitted Contest, (iii) Liens securing Indebtedness set forth on Schedule 5.11
hereto to the extent of the Indebtedness referenced therein, (iv) the interests
of lessors under operating leases, (v) Liens securing purchase money
Indebtedness or the interests of lessors under Capital Leases to the extent that
such Liens or interests secure Permitted Purchase Money Indebtedness, (vi) Liens
arising by operation of law in favor of warehousemen, landlords, carriers,
mechanics, materialmen, or laborers, incurred in the ordinary course of
Borrower’s business and not in connection with the borrowing of money, and which
Liens either (A) are for sums not yet delinquent, or (B) are the subject of
Permitted Contests, (vii) Liens arising from deposits made in connection with
obtaining worker’s compensation or other unemployment insurance, (viii) Liens or
deposits to secure performance of bids, tenders, or leases incurred in the
ordinary course of Borrower’s business and not in connection with the borrowing
of money, (ix) Liens granted as security for surety or appeal bonds in
connection with obtaining such bonds in the ordinary course of Borrower’s
business, (x) Liens resulting from any judgment or award that is not an Event of
Default hereunder, and (xi) Liens related to any Permitted Acquisition, to the
extent such Liens encumber only the assets acquired in such Permitted
Acquisition.

 

“Permitted Purchase Money Indebtedness” means secured or unsecured purchase
money Indebtedness (including obligations under Capital Leases) incurred to
finance the acquisition of fixed assets or equipment, if such Indebtedness (i)
has a scheduled maturity and is not due on demand, (ii) does not exceed the
purchase price of the items being purchased, and (iii) is not secured by any
property or assets other than the item or items being purchased.

 

“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or any other entity of any kind or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (ii) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (iii) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (iv) conduct any other
actions authorized by 42 USC § 9601 et seq.

 

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organization or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, including
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans With Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation.

 

-9-

 

 

“Significant Subsidiary” shall have the meaning defined in Rule 1-02 of
Regulation S-X of the United States Securities and Exchange Commission.

 

“Solvent” means, with respect to any Person, that at the time of determination:
(i) the fair market value of its assets is in excess of the total amount of its
liabilities (including, without limitation, Contingent Obligations); (ii) the
present fair saleable value of its assets is greater than its probable liability
on its existing debts as such debts become absolute and matured; (iii) it is
then able and expects to be able to pay its debts (including, without
limitation, contingent debts and other commitments) as they mature; and (iv) it
has capital sufficient to carry on its business as conducted and as proposed to
be conducted.

 

“Subordinated Indebtedness” means any Indebtedness incurred by Borrower which is
subject to a debt subordination agreement or other subordination provisions in
favor of Lender, in all respects reasonably satisfactory to Lender.

 

“Subsidiary” of a Person means any corporation, partnership, limited liability
company or other entity, in each case, whether now existing or hereafter
created, in which such Person directly or indirectly owns or controls the
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors, or appoint managers or other persons
performing similar functions.

 

“Term Loan Facility” is defined in Section 2.1 hereof.

 

“Triggering Event Date” means the last day of the first fiscal quarter of
Borrower in which Borrower recognizes revenues from sales or licensing of
Borrower’s Lymphoseek® product exceeding $2,000,000.

 

“UCC” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Voidable Transfer” is defined in Section 8.12 hereof.

 

Section 1.2Other Definitional Provisions and Construction

 

(a)          Any terms used in this Agreement or in any Loan Document that are
defined in the UCC shall have the meanings given such terms therein, unless
otherwise defined herein. Any accounting terms used in this Agreement or in any
Loan Document and not specifically defined herein shall be construed in
accordance with the respective meanings given to such terms under GAAP. When
used herein, the term “financial statements” shall include the notes and
schedules thereto.

 

(b)          Unless the context of this Agreement or any other Loan Document
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, and the term “including” is not
limiting, the words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms
in this Agreement or any other Loan Document refer to this Agreement or such
other Loan Document, as the case may be, as a whole and not to any particular
provision of this Agreement or such other Loan Document, as the case may be. Any
reference in this Agreement or in the other Loan Documents to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns.

 

-10-

 

 

(c)          All of the schedules and exhibits attached to this Agreement shall
be deemed incorporated herein by reference.

 

Article 2 - THE Term Loan Facility AND TERMS OF REPAYMENT

 

Section 2.1The Term Loan Facility

 

(a)          Lender, subject to the terms and conditions hereof, will make a
non-revolving draw credit facility (the “Term Loan Facility”) available to the
Borrower in an aggregate principal amount not to exceed the Draw Credit Maximum
Amount. The Term Loan Facility is non-revolving, and Draws repaid may not be
re-borrowed.

 

(b)          Borrower unconditionally promises to pay when due the principal
amount of each Draw, all unpaid interest accrued thereon and all other
Obligations incurred by it, in accordance with the terms of this Agreement and
the other Loan Documents.

 

Section 2.2Draws

 

(a)          The aggregate principal amount of all Draws shall not exceed the
Draw Credit Maximum Amount. Each Draw shall be in the minimum amount of
$1,000,000, or in whole multiples of $100,000 in excess thereof.

 

(b)          Interest shall accrue on the unpaid aggregate principal balance of
each Draw at an interest rate per annum, subject to the terms and conditions
hereof, equal to the Applicable Rate per annum, and shall compound monthly. All
interest accruing on each Draw shall be due and payable on each Payment Date.

 

(c)          Except to the extent prepaid in accordance with Section 3.1 below,
the principal sum of each Draw shall be due and payable on the applicable Draw
Loan Maturity Date.

 

(d)          The Borrower’s obligations hereunder shall also be evidenced by a
promissory note, substantially in the form of Exhibit 2.2 attached hereto.

 

(e)          The net proceeds of each Draw shall be used for working capital and
general corporate purposes of the Borrower, including, without limitation, to
finance in-licensing by Borrower of pharmaceutical product candidates.

 

Section 2.3Provisions Applicable to Draws

 

(a)          Upon the occurrence of any Event of Default, Draws shall, to the
extent not prohibited under applicable law, bear interest at the Default Rate.

 

-11-

 

 

(b)          Interest, fees and other charges hereunder each shall be calculated
on a 360-day year basis and shall be based on the actual number of days which
elapse during the interest calculation period, and shall compound monthly.

 

(c)          In no event whatsoever shall the interest rate and other charges
hereunder exceed the highest rate permissible under law which a court of
competent jurisdiction, in a final determination, shall deem applicable hereto.
In the event such a court determines that Lender has received interest or other
charges hereunder in excess of the highest rate applicable thereto, Lender shall
promptly refund such excess amount to Borrower, and the provisions hereof shall
be deemed amended to provide for such permissible rate.

 

Section 2.4Events of Default; Pending Defaults

 

Lender shall have no obligation to advance any sums pursuant to this Agreement
at any time when (i) a set of facts or circumstances exists, which, upon the
giving of notice, the lapse of time, or both, would constitute an Event of
Default under this Agreement (a “Pending Default”), and/or (ii) an Event of
Default exists and is continuing.

 

Section 2.5Draw Requests

 

(a)          Subject to the provisions of this Agreement, with respect to any
Draw requested hereunder, Borrower may elect to request a Draw not later than
11:00 a.m., New York City time, five (5) Business Days prior to the date any
such Draw is to be effective.

 

(b)          Draw Requests shall (i) be in form and substance substantially
similar to Exhibit 2.5 attached hereto (a “Draw Request”), and (ii) include a
certification from the Borrower that, as of the date of such Draw Request, all
representations and warranties of the Borrower contained herein remain true and
accurate, no Event of Default or Pending Default exists, the Borrower and each
Guarantor is Solvent, no event has occurred or failed to occur that could
reasonably be expected to result in a Material Adverse Effect, and the other
conditions of Section 4.2 hereof are satisfied.

 

Section 2.6Draw Credit Maximum Amount

 

At any time following the satisfaction of the FDA Approval Condition, the Lender
may, in the Lender’s sole and absolute discretion, increase the Draw Credit
Maximum Amount to an amount not to exceed $50,000,000; provided, that, in
connection with any such increase, the Lender may, in the Lender’ sole and
absolute discretion, require the Borrower to (i) execute and deliver a
promissory note in such increased Draw Credit Maximum Amount, which promissory
note shall be in form and substance satisfactory to the Lender, and (ii) grant
collateral to the Lender to secure the Borrower’s Obligations hereunder pursuant
to a security agreement in form and substance reasonably satisfactory to the
Lender. It is understood and agreed that no commitment for such increased
availability exists on the date hereof, and such availability shall be dependent
upon, among other things, the Lender’s assessment of the Borrower’s performance,
prospects and management.

 

-12-

 

 

Article 3 – PAYMENTS, PREPAYMENTS

 

Section 3.1Prepayment and Prepayment Notice

 

Borrower shall have the option at all times to permanently prepay any Draw, in
whole or in part, by providing to Lender two (2) Business Days prior written
notice of the effective date and amount of such cancellation or prepayment;
provided, however, that any such prepayments shall be applied to Draws in
inverse order of maturity. Borrower shall have the right, upon two (2) Business
Days prior written notice to the Lender, to irrevocably cancel and terminate the
Term Loan Facility upon payment of all amounts due and owing hereunder to
Lender; provided, that, it is understood and agreed that the provisions of
Article 8 hereof shall survive any such termination.

 

Section 3.2Mandatory Prepayment

 

(a)          If at any time the aggregate principal amount of all Draws exceeds
the Draw Credit Maximum Amount then in effect, then Borrower shall immediately
pay to Lender such difference, which shall be applied to the Draws, in inverse
order of maturity.

 

(b)          At all times after the fiscal quarter during which the Triggering
Event Date occurs, Borrower shall, on a quarterly basis thereafter, pay to
Lender an aggregate amount equal to 1/3rd of the aggregate amount of revenue
derived by Borrower solely from the commercial sales of and license agreements
in connection with Lymphoseek during the then immediately prior fiscal quarter,
such payments to be applied no later than 30 days following the end of such
immediately prior fiscal quarter and to be applied to Draws in inverse order of
maturity.

 

Section 3.3Method of Payment

 

All payments of principal, interest, fees and commissions hereunder shall be
made, without setoff, deduction or counterclaim, in immediately available funds
to Lender at Lender’s address specified in writing by Lender to Borrower, by
2:00 p.m. (New York City time) on the date when due.

 

Article 4 - CONDITIONS PRECEDENT

 

Section 4.1Conditions Precedent to First Draw

 

This Agreement shall not become effective, and Lender shall not be obligated to
fund the first Draw hereunder, until such time as all of the following
conditions shall have been satisfied:

 

(i)Lender shall have received from Borrower each of following items in form and
substance reasonably satisfactory to Lender: this Agreement, a Note, a closing
certificate (which shall contain authorizing resolutions, certified copies of
the Borrower’s certificate of incorporation and by-laws), an opinion of counsel
to the Borrower and the domestic Guarantors, and the Guaranties, each duly
executed where appropriate and each in form and substance reasonably
satisfactory to Lender;

 

-13-

 

 

(ii)No representation or warranty of the Borrower and/or any Guarantor contained
herein or in any other Loan Document shall be false or misleading in any
material respect; and

 

(iii)No event shall have occurred or failed to occur that could reasonably be
expected to result in a Material Adverse Effect.

 

Section 4.2Conditions Precedent to Subsequent Draws

 

(a)          Lender shall not be required to fund any Draw hereunder, unless on
the applicable date that each such Draw is to be funded:

 

(i)The representations and warranties of the Borrower and the Guarantors set
forth herein and in the Loan Documents shall be true and correct in all material
respects on and as of such date with the same effect as though such warranty or
representation had been made on and as of such date, except to the extent that
such warranty or representation is stated to expressly relate solely to an
earlier date;

 

(ii)The Borrower and each Guarantor shall have materially complied and shall
then be in compliance with all the terms, covenants and conditions of this
Agreement and the Loan Documents which are binding upon them, and no Event of
Default or Pending Default shall have occurred and be continuing on such date or
after giving effect to the requested Draw;

 

(iii)No member of Borrower's management team shall have any knowledge of any
facts or circumstances that would reasonably likely be construed or interpreted
to require Borrower to perform or conduct additional pre-approval clinical
studies of Lymphoseek prior to obtaining the FDA's approval;

 

(iv)No event shall have occurred or failed to occur that could reasonably be
expected to result in a Material Adverse Effect;

 

(v)No Pending Default or Event of Default shall have occurred; and

 

(vi)Lender shall have received a Draw Request not less than five (5) Business
Days before the requested date of such Draw.

 

(b)          Each request for a Draw shall constitute a representation and
warranty by Borrower that each of the conditions contained in this Section 4.2
has been satisfied.

 

-14-

 

 

 

Article 5 – REPRESENTATIONS AND WARRANTIES

 

In order to induce Lender to enter into this Agreement and to make the Term Loan
Facility available to the Borrower, the Borrower hereby represents and warrants
to the Lender that each of the following statements is true and correct:

 

Section 5.1Organization and Authority

 

(a)          The Borrower (i) is a corporation duly organized, validly existing
and in good standing under the laws of the state of Delaware, (ii) has all
requisite power and authority and all necessary licenses and permits to own and
operate its properties and to carry on its business as now conducted, and (iii)
is not doing business or conducting any activity in any jurisdiction in which it
is not duly qualified and authorized to do business, except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

 

(b)          Schedule 5.1(b) hereto contains a true, correct and complete list
of all Subsidiaries of the Borrower, and the percentage of the equity of each
such Subsidiary owned by the Borrower. Each Subsidiary of the Borrower (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation, (ii) has all requisite power and authority
and all necessary licenses and permits to own and operate its properties and to
carry on its business as now conducted, and (iii) is not doing business or
conducting any activity in any jurisdiction in which it is not duly qualified
and authorized to do business, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)          Schedule 5.1(c) hereto, and any supplement or replacement schedule
signed by Borrower and delivered to Lender, accurately represents to Lender the
following: (i) the classes of capital stock of Borrower and par value of each
such class, all as authorized by Borrower’s Certificate of Incorporation, (ii)
the number of shares of each such class of stock issued and outstanding, (iii)
the registered owner or holder (legally or beneficially) thereof, (iv) the
certificate numbers evidencing the foregoing, and (v) Borrower’s employer tax
identification number. Borrower does not have outstanding any other stock or
other equity security or any other instrument convertible into, exchangeable for
or exercisable for any equity security of Borrower, or any commitment,
understanding, agreement or arrangement to issue, sell or have outstanding any
of the foregoing.

 

-15-

 

 

Section 5.2Authorization

 

(a)          All necessary corporate action has been taken in order to duly
authorize Borrower’s execution and delivery of this Agreement and the other Loan
Documents and the performance by the Borrower of its obligations hereunder; (b)
this Agreement and the other Loan Documents constitute legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their respective terms; (c) the execution of this Agreement and the other Loan
Documents and the performance by the Borrower of its obligations hereunder and
thereunder (i) are within the organizational powers of Borrower, and (ii) do not
and will not conflict with, result in any breach of any of the provisions of,
constitute a default under, or result in the creation of any Lien (other than a
Permitted Lien) upon any property of Borrower under the provisions of any,
agreement, charter instrument, bylaw, or other instrument to which Borrower is a
party or by which it may be bound; and (d) there are no limitations in any
indenture, contract, agreement, mortgage, deed of trust or other agreement or
instrument to which Borrower is now a party or by which Borrower may be bound
with respect to the payment of any Indebtedness, or, to the extent applicable,
the ability of Borrower to incur Indebtedness, including any agreements or
instruments to be executed in connection with this Agreement.

 

(b)          All necessary corporate action has been taken in order to duly
authorize the execution and delivery of each Loan Document to which a Guarantor
is party, and the performance by such Guarantor of its obligations thereunder;
(b) each such Loan Document constitutes the legal, valid and binding obligation
of such Guarantor, enforceable against such Guarantor in accordance with its
respective terms; (c) the execution of such Loan Document by such Guarantor and
the performance by such Guarantor of its obligations thereunder (i) are within
the organizational powers of such Guarantor, and (ii) do not and will not
conflict with, result in any breach of any of the provisions of, constitute a
default under, or result in the creation of any Lien (other than a Permitted
Lien) upon any property of such Guarantor under the provisions of any,
agreement, charter instrument, bylaw, or other instrument to which such
Guarantor is a party or by which it may be bound; and (d) there are no
limitations in any indenture, contract, agreement, mortgage, deed of trust or
other agreement or instrument to which such Guarantor is now a party or by which
Borrower may be bound with respect to the payment of any Indebtedness, or, to
the extent applicable, the ability of such Guarantor to incur or guaranty
Indebtedness, including any agreements or instruments to be executed in
connection with this Agreement.

 

Section 5.3Taxes

 

All tax returns and reports required to be filed by the Borrower and each
Guarantor in any jurisdiction have been filed, and all taxes, assessments, fees
and other governmental charges upon the Borrower, each Guarantor and upon any
property, assets, income and franchises thereof, which are shown in such returns
or reports to be due and payable, have been paid, except for Permitted Contests.
The accruals for taxes on the books of Borrower and each Guarantor for the
current fiscal period have been determined in accordance with GAAP, consistently
applied, subject to year-end and audit adjustments.

 

Section 5.4Compliance with Law

 

Neither the Borrower nor any Guarantor:

 

(i)is in violation of any Requirements of Law which violation is reasonably
likely to have a Material Adverse Effect; and/or

 

-16-

 

 

(ii)has failed to obtain any licenses, permits, franchises or other governmental
or environmental authorizations necessary to the ownership of the Borrower’s or
any such Guarantor’s properties or to the conduct of its or their business,
which violation or failure is reasonably likely to have a Material Adverse
Effect.

 

Section 5.5Financial Statements; Full Disclosure

 

The consolidated financial statements of Borrower and its Subsidiaries for the
fiscal year ending December 31, 2011 which have been supplied to Lender, have
been prepared in accordance with GAAP and fairly represent the financial
condition of the Borrower and its Subsidiaries as of such date on a consolidated
basis. The interim consolidated financial statements of the Borrower and its
Subsidiaries for the period ending March 31, 2012, which have been supplied to
Lender, have been prepared in good faith and accurately represent the financial
condition of the Borrower and its Subsidiaries as of the dates of such financial
information, subject to year-end and audit adjustments. The Borrower does not
know of any existing fact or circumstances which has had, shall have or is
reasonably likely to have a Material Adverse Effect.

 

Section 5.6Litigation; Adverse Effects

 

Schedule 5.6 attached hereto contains a description as of the date hereof of all
pending or, to the knowledge of Borrower, threatened claims involving individual
claims against Borrower in excess of $1,000,000. There is no action, suit,
audit, proceeding, investigation or arbitration (or series of related actions,
suits, proceedings, investigations or arbitrations) pending before or by any
Governmental Authority or private arbitrator or, to the knowledge of Borrower,
threatened against Borrower or any property thereof (i) challenging the validity
or the enforceability of any provision of this Agreement, or any other Loan
Document or (ii) which has had, shall have or is reasonably likely to have a
Material Adverse Effect. Borrower is not subject to or in default with respect
to any final judgment, writ, injunction, restraining order or order of any
nature, decree, rule or regulation of any court or Governmental Authority, which
individually or in the aggregate shall have or is likely to have a Material
Adverse Effect.

 

Section 5.7Labor Matters

 

Except as set forth in Schedule 5.7 hereto, there is no collective bargaining
agreement covering any of the employees of Borrower and/or any Guarantor; no
labor disputes (other than grievances arising in the ordinary course of
business), strikes or walkouts affecting the operations of Borrower and/or any
Guarantor, are pending, or, to the knowledge of Borrower, threatened, planned or
contemplated, and, except to the extent that the occurrence of any such ERISA
Event is not reasonably likely to result in liability to the Borrower and the
Guarantors in an aggregate amount that would reasonably be expected to have a
Material Adverse Effect, no ERISA Event has occurred, and, to the knowledge of
Borrower, no facts or circumstances exist that could reasonably be expected to
result in an ERISA Event.

 

-17-

 

 

Section 5.8Solvency

 

After giving effect to all Indebtedness of the Borrower and each Guarantor on
the Closing Date (including without limitation the Draw Credit Maximum Amount
and all Contingent Obligations) and such other dates as Draws are requested
hereunder, the Borrower and each Guarantor is Solvent.

 

Section 5.9Consent

 

Neither the nature of Borrower, any Guarantor, or any of its or their business
or properties, nor any relationship between or among Borrower, any Guarantor,
and any other Person, nor any circumstance in connection with the execution of
this Agreement, is such as to require a consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person on the part of Borrower as a condition to the execution and
delivery of this Agreement and the other Loan Documents, other than those
consents, approvals, authorizations or filings that have been obtained or made.

 

Section 5.10No Liens

 

The Borrower each Guarantor (a) has an indefeasible interest in all personal
property which it has an interest, free and clear of any Liens, except Permitted
Liens, and (b) has not agreed or consented to cause or permit in the future
(upon the happening of a contingency or otherwise) any of its property whether
now owned or hereafter acquired to be subject to a Lien, except Permitted Liens.
Neither Borrower nor any Guarantor owns any real property.

 

Section 5.11Indebtedness

 

As of the Closing Date, set forth on Schedule 5.11 is a true and complete
schedule of Indebtedness of the Borrower and the Guarantors. Neither Borrower
nor any Guarantor has incurred any material Indebtedness other than Indebtedness
permitted under this Agreement and set forth on Schedule 5.11 hereto.

 

Section 5.12No Defaults

 

No event has occurred and no condition exists which constitutes a Pending
Default or an Event of Default pursuant to this Agreement.

 

Section 5.13Intellectual Property

 

The Borrower and each Guarantor owns or has the legal and valid right to use all
Intellectual Property necessary for the present and planned operation of its
business without any known conflict with the rights of others, free from any
Lien or encumbrance, other than Permitted Liens and free of any restrictions
material to the operation of its business as presently conducted. Except as set
forth in Schedule 5.13 attached hereto, neither the Borrower nor any Guarantor
(a) has any registered Intellectual Property and (b) as licensor, licenses any
registered Intellectual Property.

 

-18-

 

 

Section 5.14Environmental Compliance

 

To the best of Borrower’s knowledge, the Borrower and each Guarantor are in
compliance in all material respects with any and all Environmental Laws.

 

Section 5.15Disclosure

 

None of this Agreement, the Loan Documents, any disclosure pursuant to the
Securities and Exchange Act of 1934, as amended, and/or any certificate
furnished to the Lender by the Borrower and/or any Guarantor in connection with
the transactions contemplated herein contains any untrue statement of any
material fact or omits to state any material fact necessary to make the
statements herein or therein not misleading under the circumstances in which
such statements were made. As of the Closing Date, there is no fact known to the
Borrower and/or any Guarantor which has not been disclosed to the Lender and
which could reasonably be expected to have a Material Adverse Effect.

 

Article 6 - covenants

 

The Borrower covenants that on and after the date of this Agreement until
terminated pursuant to the terms of this Agreement, or so long as any
Indebtedness provided for herein remains unpaid:

 

Section 6.1Payment of Taxes and Claims

 

Borrower shall, and shall cause each Guarantor to, pay (a) all taxes, estimated
payments, assessments and governmental charges or levies imposed upon the
Borrower the Guarantors and its and their property or assets or in respect of
any of its franchises, businesses, income or property when due; and (b) all
claims of materialmen, mechanics, carriers, warehousemen, landlords, bailees and
other like persons, (including without limitation, claims for labor, services,
materials and supplies) for sums which have become due and payable and which by
law have or may become a Lien upon property or assets of the Borrower and/or the
Guarantors, other than for Permitted Contests.

 

Section 6.2Insurance

 

At all times in respect of its personal property, Borrower shall, and shall
cause each Guarantor to, have and maintain insurance substantially similar in
terms of coverage, amounts and scope as the Borrower's and each Guarantor’s
existing insurance policies as of the Effective Date.

 

Section 6.3Place of Business; Books and Records

 

(a)          The Borrower shall, and shall cause each Guarantor to, (i) maintain
the same principal place of business and chief executive office in existence as
of the Effective Date; (ii) deliver to Lender at least thirty (30) days prior to
the occurrence of any of the following events, written notice of such impending
events: (A) a change in the principal place of business or chief executive
office, and (B) a change in name, identity or structure; and (iii) remain
organized in the state or jurisdiction of its incorporation or formation as of
the Effective Date.

 

-19-

 

 

(b)          The Borrower shall, and shall cause each Guarantor to, at all times
keep accurate and complete records of its assets and finances in accordance with
GAAP, and at all reasonable times and from time to time, shall allow Lender
promptly following receipt of written notice (not to be delivered more than one
time each calendar year other than during the continuance of an Event of
Default), by or through any of its officers, agents, attorneys or accountants,
to examine, inspect and make extracts from such books and records.

 

Section 6.4Maintenance; Certain Covenants

 

The Borrower shall, and shall cause each Guarantor to, (i) maintain its property
in a condition comparable to that on the date hereof, except for normal wear and
tear and routine maintenance and obsolescence in the ordinary course of
business; (ii) do or cause to be done all things reasonably necessary to
maintain its status as duly organized and existing, and in good standing, under
the laws of the state of its organization; (iii) conduct continuously and
operate actively its business and take all actions reasonably necessary to
enforce and protect the validity of any Intellectual Property material to the
business of the Borrower and/or any Guarantor; and (iv) not be in violation of
any Requirements of Law, which violation is reasonably likely to have a Material
Adverse Effect.

 

Section 6.5Negative Pledge

 

The Borrower shall not, and shall not permit any Guarantor to, cause or permit
or permit to exist or agree or consent to cause or permit in the future (upon
the happening of a contingency or otherwise), any personal property or Real
Property of the Borrower and/or any Guarantor, whether now owned or hereafter
acquired, to become subject to a Lien, except for Permitted Liens. The Lender is
hereby authorized to file one or more Uniform Commercial Code Financing
Statements noting the restrictions of this Section 6.5.

 

Section 6.6Indebtedness

 

The Borrower shall not, and shall not permit any Guarantor to, directly or
indirectly create, incur, assume, guarantee, or otherwise become or remain
liable with respect to any material Indebtedness, except for (i) Indebtedness to
Lender hereunder and any other Permitted Indebtedness, (ii) Indebtedness under
the Guaranties, (iii) Permitted Purchase Money Indebtedness (including Capital
Lease obligations), and (iv) Subordinated Indebtedness not to exceed the sum of
$1,000,000 (aggregating Subordinated Indebtedness of the Borrower and all
Guarantors) outstanding at any time.

 

Section 6.7Financial Information and Reporting

 

Borrower shall deliver the following to Lender:

 

-20-

 

 

(a)          within 75 days after the end of each fiscal year, audited,
unqualified consolidated financial statements of Borrower and its Subsidiaries
prepared in accordance with GAAP and certified by an independent public
accountant reasonably satisfactory to Lender, containing (i) balance sheets,
(ii) statements of income and surplus, and (iii) statements of cash flows and
reconciliation of capital accounts; and

 

(b)          immediately upon becoming aware of the existence of any Pending
Default, Event of Default or breach of any term or conditions of this Agreement
or any Loan Document, a written notice specifying the nature and period of
existence thereof and what action Borrower and the Guarantors are taking or
proposes to take with respect thereto.

 

Notwithstanding the foregoing, documents or statements required to be delivered
pursuant to sub-part (a) above may be delivered electronically and if so
delivered, shall be deemed to have been delivered and certified on the date on
which Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet.

 

Section 6.8Deliverables

 

The Borrower shall deliver to the Lender:

 

(i)Together with each delivery of financial statements of the Borrower
hereunder, a completed Compliance Certificate signed by an officer of the
Borrower, which shall include (i) a certification as to whether a Pending
Default or an Event of Default has occurred and, if a Pending Default or an
Event of Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, and (ii) a certification
that the financial statements delivered with such Compliance Certificate are
true, correct and complete in all material respects;

 

(ii)Promptly upon the Borrower obtaining knowledge of the occurrence of any
ERISA Event that, alone or together with any other ERISA Events that have
occurred and not been remedied or otherwise eliminated, would reasonably be
expected to result in liability of the Borrower and the Guarantors in an
aggregate amount that would reasonably be expected to have a Material Adverse
Effect, a written notice specifying the nature thereof, what action the
Borrower, any Guarantor or any of its or their respective ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the Pension Benefit Guaranty Corporation with respect thereto; and

 

-21-

 

 

(iii)Promptly upon the Borrower obtaining knowledge of the occurrence of any
event or circumstance that, alone or together with any other event of
circumstance that have occurred and not been remedied or otherwise eliminated,
would reasonably be expected to result in liability of the Borrower and the
Guarantors in an aggregate amount that would reasonably be expected to have a
Material Adverse Effect, a written notice specifying the nature thereof, what
action the Borrower, any Guarantor or any of its or their respective Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, any Person
and/or any Governmental Authority with respect thereto.

 

Section 6.9Fundamental Changes; Asset Transfers

 

(a)          The Borrower shall not, and shall not permit any Guarantor to,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except with respect
to a Permitted Acquisition.

 

(b)          The Borrower shall not, and shall not permit any Guarantor to,
sell, transfer, lease, license or otherwise dispose of, in one transaction or a
series of transactions: (i) assets representing all or substantially all the
assets of the Borrower and the Guarantors taken as a whole (other than to the
Borrower or one or more Guarantors); and/or (ii) assets material to the conduct
of business of the Borrower and the Guarantors taken as a whole (other than
grants of outbound licenses of such Intellectual Property that do not materially
detract from the value of the affected asset in the hands of the Borrower and
the Guarantors, or interfere with the ordinary conduct of business of the
Borrower and the Guarantors taken as a whole, or require the Borrower or any
Guarantor to obtain any license of or other right to use such Intellectual
Property from the licensee in order to continue to conduct such business).

 

Section 6.10Transactions with Affiliates

 

The Borrower shall not, and shall not permit any Guarantor to, sell, lease,
license or otherwise transfer any assets to, or purchase, lease, license or
otherwise acquire any assets from, or otherwise engage in any other transactions
with, any of its Affiliates, except (a) transactions that are at prices and on
terms and conditions not less favorable to the Borrower or such Guarantor than
those that would prevail in arm’s-length transactions with unrelated third
parties, (b) issuances by the Borrower of equity and receipt by the Borrower of
capital contributions, (c) compensation and indemnification of, and other
employment arrangements with, directors, officers and employees of the Borrower
or any Guarantor, (d) any transaction determined by a majority of the
disinterested directors of the applicable Person's board of directors to be fair
to the applicable Person, and (e) any transaction with respect to which the fair
market value of the related property or assets, nor the consideration therefor,
exceeds $500,000.

 

-22-

 

 

Section 6.11Compliance with Laws

 

The Borrower shall, and shall cause each Guarantor to, comply in all material
respects with all applicable Legal Requirements for the operation of its
business and all Environmental Laws, except to the extent that (i) the necessity
of compliance therewith is contested in good faith by appropriate proceedings or
(ii) the failure to so comply could not reasonably be expected to result in any
Material Adverse Effect.

 

Section 6.12Guarantees

 

The Borrower shall cause each Guarantor to guarantee the Borrower’s Obligation
hereunder pursuant to a Guaranty in form and substance substantially similar to
Exhibit 6.12 attached hereto.

 

Article 7 – Events of Default

 

Section 7.1Events of Default

 

Each of the following shall constitute an “Event of Default” hereunder:

 

(i)Any Event of Default under and as defined in any Loan Document;

 

(ii)Borrower fails to make any payment of principal, interest or any other sum
due and payable under any Loan Document within five (5) Business Days after the
date such payment is due;

 

(iii)Borrower fails to perform or observe any covenant, agreement or duty
contained in this Agreement, and such failure remains un-remedied for 10 days
after an officer of the Borrower first becomes aware, or should have, with
reasonable diligence, been aware, of such default;

 

(iv)Any warranty, representation or other statement made or deemed to be made in
this Agreement or in any Loan Document is false or misleading in any material
respect;

 

(v)Borrower and/or any Guarantor becomes insolvent or commences any Insolvency
Proceeding;

 

(vi)Any Insolvency Proceeding is instituted against Borrower and/or any
Guarantor and continues for sixty (60) days undismissed or undischarged;

 

(vii)One or more final orders, judgments or arbitration awards for (i) the
payment of money aggregating in excess of $1,000,000 is or are outstanding
against Borrower and/or any Guarantor, or (ii) nonmonetary relief or remedy
which is reasonably likely to have a Material Adverse Effect, is entered, and
any such order, judgment or award has not been discharged, bonded in full or
stayed in all material respects;

 

-23-

 

 

(viii)The occurrence of any event which allows the acceleration of the maturity
of any Indebtedness in excess of the amount of $1,000,000 of Borrower and/or any
Guarantor on an aggregate basis;

 

(ix)A Change of Control of the Borrower shall have occurred;

 

(x)A default or event that, with the passage of time or giving of notice or
both, shall constitute a default, shall have occurred under the Hercules Loan
Documents; and

 

(xi)Any ERISA Event shall have occurred that, alone or together with any other
ERISA Events that have occurred and not been remedied or eliminated, would
reasonably be expected to result in liability of the Borrower and the Guarantors
in an aggregate amount that could reasonably be expected to have a Material
Adverse Effect.

 

Section 7.2Default Remedies

 

Upon the occurrence and during the continuance of an Event of Default (other
than an event described in Section 7.1(v) or Section 7.1(vi) above), Lender may
(i) terminate all rights, if any, of Borrower to obtain Draws hereunder, and
thereupon, any such right shall terminate immediately, (ii) declare any or all
the Draws to be due and payable, and thereupon, the principal of the Draws,
together with accrued interest thereon and all fees and other Obligations shall
become due and payable immediately, and (iii) immediately exercise any right,
power or remedy permitted to Lender by law or any provision of this Agreement,
in each case, without any presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by Borrower. Upon the occurrence
of an Event of Default described in Section 7.1(v) or Section 7.1(vi) above,
Borrower's rights, if any, to obtain Draws hereunder shall automatically
terminate and the principal of the Draws, together with accrued interest thereon
and all fees and other Obligations shall automatically become due and payable
without any presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by Borrower.

 

Article 8 - General Provisions

 

Section 8.1Notices

 

(a)          All communications under this Agreement or under the notes executed
pursuant hereto shall be in writing and shall be sent by facsimile or by a
nationally recognized overnight delivery service (i) if to Lender, at the
address set forth below Lender’s signature to this Agreement, or at such other
address as may have been furnished in writing to Borrower, by Lender; and (ii)
if to Borrower, at the address set forth below Borrower’s signature to this
Agreement, or at such other address as may have been furnished in writing to
Lender by Borrower.

 

-24-

 

 

(b)          Any notice so addressed and sent by fax shall be deemed to be given
when confirmed, and any notice sent by nationally recognized overnight delivery
service shall be deemed to be given the next day after the same is delivered to
such carrier.

 

Section 8.2Costs and Expenses

 

Borrower agrees to pay all reasonable and documented costs and expenses
incidental to or in connection with this Agreement or Loan Document, the
enforcement of Lender’s rights in connection with any of the foregoing, any
amendment, supplement or modification of this Agreement or any other Loan
Document, whether any of the foregoing are incurred prior to or after maturity,
the occurrence of an Event of Default, or the rendering of a judgment. Such
costs shall include, but not be limited to, reasonable and documented fees of
Lender’s counsel. The provisions of this Section shall survive the termination
of this Agreement and the Loan Documents. Notwithstanding anything herein to the
contrary, Borrower's obligation to pay or reimburse Lender hereunder shall not
exceed $15,000 with respect to any and all costs, services and expenses
incidental to or arising in connection with the preparation, negotiation,
arrangement, execution and/or delivery of this Agreement and the other Loan
Documents.

 

Section 8.3Survival, Successors and Assigns

 

All warranties, representations, and covenants made by Borrower herein or on any
certificate or other instrument delivered by it or on its behalf under this
Agreement shall be considered to have been relied upon by Lender and shall
survive the funding of Draws regardless of any investigation made by Lender on
its behalf. This Agreement shall inure to the benefit of and be binding upon the
heirs, successors and assigns of each of the parties. Notwithstanding anything
herein to the contrary, Lender may not assign any Loan Document or any rights or
obligations arising hereunder or thereunder to any Person that (a) is a natural
person or (b) is not organized under the laws of the United States of America or
any State therein.

 

Section 8.4Amendment and Waiver

 

All references to this Agreement shall also include all amendments, extensions,
renewals, modifications, and substitutions thereto and thereof made in writing
and executed by both Borrower and Lender. This Agreement may be amended, and the
observance of any term of this Agreement may be waived, with (and only with) the
written consent of Borrower and Lender. No delay or failure or other course of
conduct by Lender in the exercise of any power or right shall operate as a
waiver nor shall any single or partial exercise of the same preclude any other
or further exercise thereof, or the exercise of any other power or right.

 

-25-

 

 

Section 8.5Accounting Treatment and Fiscal Year

 

(a)          Borrower shall, and shall not permit any Guarantor to, change its
fiscal year for accounting or tax purposes from a period consisting of the
twelve (12) month period ending on December 31st of each calendar year.

 

(b)          Borrower shall not, and shall not permit any Guarantor to, make any
change in accounting treatment and reporting practices or tax reporting
treatment except as required by GAAP or law and disclosed in writing to Lender
at the address set forth herein.

 

Section 8.6Enforceability and Governing Law

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction, as to such jurisdiction, shall be inapplicable or ineffective to
the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. No delay or omission on the part of Lender in exercising any
right shall operate as a waiver of such right or any other right. All of
Lender’s rights and remedies, whether evidenced hereby or by any other Loan
Document, shall be cumulative and may be exercised singularly or concurrently.
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York (without giving effect to the conflict of laws rules
thereof). Borrower agrees that any legal suit, action or proceeding arising out
of or relating to this Agreement may be instituted in a state or federal court
of appropriate subject matter jurisdiction in the State of New York, waives any
objection which it may have now or hereafter to the venue of any suit, action or
proceeding, and irrevocably submits to the jurisdiction of any such court in any
such suit, action or proceeding.

 

Section 8.7Confidentiality

 

The Borrower covenants and agrees that neither it nor any other person acting on
its behalf has provided or will provide the Lender or any agents or counsel of
the Lender with any information that the Borrower believes constitutes material
non-public information.  The Borrower understands and confirms that the Lender
shall be relying on the foregoing representations in effecting transactions in
securities of the Borrower. In the event of a breach of the foregoing covenant
by the Borrower, or any of the Borrower’s Subsidiaries, or any of its or their
respective officers, directors, employees and agents, in addition to any other
remedy provided herein or in the Loan Documents, the Borrower shall publicly
disclose any material, non-public information in a Form 8-K within five (5)
Business Days of the date that it discloses such information to the Lender. In
the event that the Borrower discloses any material, non-public information to
the Lender and fails to publicly file a Form 8-K in accordance with the above,
the Lender shall have the right to make a public disclosure, in the form of a
press release, public advertisement or otherwise, of such material, nonpublic
information without the prior approval by the Borrower, the Borrower’s
Subsidiaries, or any of its or their respective officers, directors, employees
or agents. The Lender shall not have any liability to the Borrower, the
Borrower’s Subsidiaries, or any of its or their respective officers, directors,
employees, stockholders or agents, for any such disclosure.

 



-26-

 





 

Section 8.8Headings

 

Article and Section headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Article and Section applies equally to this entire Agreement.

 

Section 8.9Interpretation

 

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against Lender or Borrower, whether under any rule of
construction or otherwise. On the contrary, this Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

Section 8.10Severability of Provisions

 

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

 

Section 8.11Counterparts; Electronic Execution

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by facsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or email also shall deliver
an original executed counterpart of this Agreement, but the failure to deliver
an original executed counterpart shall not affect the validity, enforceability,
and binding effect of this Agreement. The foregoing shall apply to each other
Loan Document mutatis mutandis.

 

Section 8.12Revival and Reinstatement of Obligations

 

If the incurrence or payment of the Obligations by Borrower or the transfer to
Lender of any property should for any reason subsequently be declared to be void
or voidable under any state or federal law relating to creditors’ rights,
including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if Lender is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of Lender
related thereto, the liability of Borrower automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

 

-27-

 

 

Section 8.13Integration

 

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

 

Section 8.14Waiver of Right to Trial by Jury

 

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS AGREEMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 8.15Indemnity

 

Borrower shall, and shall cause each Guarantor to, indemnify Lender, Lender’s
directors, officers, employees, agents, financial advisors, and consultants from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements of any kind or
nature whatsoever (including without limitation fees and disbursements of
counsel) which may be imposed on, incurred by, or asserted against Lender solely
in its capacity as a “Lender” hereunder (and not in its capacity as an equity
owner of any stock of Borrower) in any litigation, proceeding or investigation
instituted or conducted by any governmental agency or instrumentality or any
other person or entity with respect to any aspect of, or any transaction
contemplated by, or referred to in, or any matter related to, this Agreement or
any Loan Document, except to the extent that any of the foregoing arises out of
the gross negligence or willful misconduct of Lender or such Person, as
determined in a final, non-appealable judgment by a court of competent
jurisdiction. The indemnities provided for in this Section shall survive the
termination of this Agreement and the indefeasible payment of the Draws in full.

 

(Signature Pages Follow)

 

-28-

 

 

Each of the parties has signed this Agreement as of the date set forth in the
preamble above.

 

  BORROWER:       NAVIDEA BIOPHARMACEUTICALS, INC.       By: /s/Mark J. Pykett  
    Its: President and CEO       Notice Address:       Navidea
Biopharmaceuticals, Inc.   425 Metro Place North, Suite 450   Dublin, OH  43017
  Attn:  Mark J. Pykett, V.M.D., Ph.D., President and CEO   Facsimile: 
614-822-2386   Telephone:  614-822-2385       with a copy to:       Porter
Wright   41 S. High Street, 28th Floor   Columbus, Ohio 43215   Attn: William J.
Kelly, Jr.   Fax: (614) 227-2100   Confirmation: (614) 227-2136

 

[Loan Agreement ] 

 

 

 

 

  LENDER:       PLATINUM-MONTAUR LIFE SCIENCES LLC       By: /s/Michael M.
Goldberg       Its: Portfolio Manager       Notice Address:      
Platinum-Montaur Life Sciences LLC   Attention: Michael M. Goldberg, M.D.   152
West 57th Street, 4th Floor   New York, NY 10019   Fax:  (212) 271-7855      
with a copy to:       Burak Anderson & Melloni PLC   Attention: Shane McCormack,
Esq.   30 Main Street, Suite 210   Burlington, VT 05401   Email:
smccormack@vtlaw1.com   Fax: (802) 862-8176

 

[Loan Agreement ]

 

 

 

 

Exhibit 2.2

Form of Note

 

THIS PROMISSORY NOTE IS SUBJECT TO THE PROVISIONS OF A SUBORDINATION AGREEMENT
DATED ON OR ABOUT THE DATE HEREOF BY AND AMONG THE LENDER, HERCULES TECHNOLOGY
II, L.P., AND THE BORROWER

 

PROMISSORY NOTE

(Term Loan Facility)

 

$35,000,000.00   Dublin, Ohio     July ___, 2012

 

FOR VALUE RECEIVED, NAVIDEA BIOPHARMACEUTICALS, INC., a Delaware corporation
(the “Borrower”), with its principal place of business at 425 Metro Place North,
Dublin, Ohio 43107, promises to pay to the order of PLATINUM-MONTAUR LIFE
SCIENCES LLC (together with any successors or assigns, the “Lender”) at the
office of the Lender, 152 West 57th Street, New York, New York 10019, the sum of
THIRTY FIVE MILLION DOLLARS and zero cents ($35,000,000.00), or, if less, the
amount of all Draws advanced (and not hereafter repaid) by the Lender pursuant
to the Loan Agreement, dated on or about the date hereof, between the Borrower
and the Lender (as amended, supplemented or modified, the “Loan Agreement”),
together with interest on the unpaid balance and all other charges, as provided
below. This Note evidences the Term Loan Facility made under and pursuant to the
Loan Agreement; capitalized terms used herein and not otherwise defined shall
have the respective meanings given in the Loan Agreement.

 

Interest will accrue on the unpaid balance of each Draw at the Applicable Rate.
All interest accruing on each Draw shall be due and payable as set forth in
Section 2.2(b) of the Loan Agreement. The principal sum of each Draw shall be
due and payable as set forth in Section 2.2(c) of the Loan Agreement.

 

If any payment hereunder is due on a day that is not a Business Day, such
payment shall be due and payable on the next Business Day.

 

Payments; Prepayments. All payments hereunder shall be made by the Borrower to
the Lender in United States currency at the Lender’s address specified above (or
at such other address as the Lender may specify), in immediately available
funds, on the due date thereof. Payments received by the Lender prior to the
occurrence of an Event of Default will be applied: first to accrued interest;
second to outstanding principal; and third to fees, expenses and other amounts
due hereunder (excluding principal and interest); after the occurrence of an
Event of Default, payments will be applied to the obligations under this Note as
the Lender determines in its sole discretion. Any prepayments of principal made
by the Borrower shall be applied to installments of principal in the inverse
order of the date on which they become due. Amounts repaid with respect to the
Term Loan Facility may not be reborrowed.

 

Exhibit 2.2 to Loan Agreement 

 

 

 

 

Upon the occurrence of any Event of Default, Draws shall, to the extent not
prohibited under applicable law, bear interest at the Default Rate.

 

Late Payment Charge. If a payment of principal or interest hereunder is not made
within ten (10) business days of its due date, the Borrower will pay on demand a
late payment charge equal to 5% of the amount of such late payment. Nothing in
the preceding sentence shall affect the Lender’s right to accelerate the
maturity of this Note upon an Event of Default.

 

Default. The occurrence of any of the following events shall constitute an
“Event of Default” hereunder:

 

(a)        a default in the payment when due of the principal of or interest on
this Note; or

 

(b)        any Event of Default under and as defined in the Loan Agreement.

 

Remedies. Upon an Event of Default, or at any time thereafter, at the option of
the Lender, all Obligations shall become immediately due and payable without
notice or demand and the Lender shall then have in any jurisdiction where
enforcement hereof is sought all other rights and remedies provided by agreement
or at law or in equity. All rights and remedies of the Lender are cumulative and
are not exclusive of any rights or remedies provided by laws or any other
agreement, and may be exercised separately or concurrently.

 

Waiver; Amendment. No delay or omission on the part of the Lender in exercising
any right hereunder shall operate as a waiver of such right or of any other
right under this Note. No waiver of any right contained in, consent to any
departure from, or amendment to any provision contained in this Note shall be
effective unless in writing and signed by the Lender, nor shall a waiver on one
occasion be construed as a waiver of any such right on any future occasion.
Without limiting the generality of the foregoing, the acceptance by the Lender
of any late payment shall not be deemed to be a waiver of the Event of Default
arising as a consequence thereof. Except as otherwise set forth in the Loan
Agreement, the Borrower waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, and assents to any extensions
or postponements of the time of payment or any and all other indulgences under
this Note, or to any and all additions or releases of any other parties or
persons primarily or secondarily liable under this Note, which from time to time
be granted by the Lender in connection herewith regardless of the number or
period of any extensions.

 

Exhibit 2.2 to Loan Agreement 

 

 

 

 

Taxes. The Borrower agrees to indemnify the Lender from and hold it harmless
from and against any transfer taxes, documentary taxes, assessments or charges
made by any Governmental Authority by reason of the execution, delivery, and
performance of this Note; provided, however, the foregoing shall not obligate
the Borrower to indemnify or hold harmless the Lender for any taxes imposed on
or measured by the overall net income of Lender by any Governmental Authority.

 

Lender Records. The entries on the records of the Lender (including any
appearing on this Note) shall be prima facie evidence of the aggregate principal
amount outstanding under this Note and interest accrued thereon.

 

Severability; Authorization to Complete; Paragraph Headings. If any provision of
this Note shall be invalid, illegal or unenforceable, such provision shall be
severable from the remainder of this Note and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. Paragraph headings are for the convenience of reference only
and are not a part of this Note and shall not affect its interpretation.

 

Certain References. All pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural, as the identity of
the person, persons, entity or entities may require. The terms “herein,”
“hereof” or “hereunder” or similar terms used in this Note refer to this entire
Note and not only to the particular provision in which the term is used.

 

Assignments. Neither this Note nor the proceeds hereof shall be assignable by
the Borrower without the Lender’s prior written consent, and any attempted
assignment without the Lender’s prior written consent shall create a default
under this Note. Subject to the terms and conditions of Section 8.3 of the Loan
Agreement, this Note and any other Loan Document may be assigned, in whole or in
part, by the Lender and its successors or assigns.

 

[Signature Page Follows]

 

Exhibit 2.2 to Loan Agreement

 

 

 

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered as of the date first above written.

 

IN THE PRESENCE OF:   NAVIDEA BIOPHARMACEUTICALS, INC.           By:   Witness  
Name:       Title:  

 

Exhibit 2.2 to Loan Agreement

 

 

 

 

Exhibit 2.5

Form of Draw Request

 

Navidea Biopharmaceuticals, Inc.

 

[Date]

 

Platinum-Montaur Life Sciences LLC

152 West 57th Street, 4th Floor

New York, NY 10019

 

Re: Draw Request

 

Ladies and Gentlemen:

 

This notice is being submitted pursuant to that certain Loan Agreement, dated as
of July 25, 2012 (as such Loan Agreement may be supplemented, amended, extended
or renewed, the “Loan Agreement”), by and between Platinum-Montaur Life Sciences
LLC, a Delaware limited liability company with its principal place of business
at 152 West 57th Street, 4th Floor, New York, NY 10019 (together with its
successors, “Lender”), and Navidea Biopharmaceuticals, Inc., a Delaware
corporation with its principal place of business at 425 Metro Place North, Suite
450, Dublin Ohio 43017 (together with its successors, “Borrower”). Capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Loan Agreement.

 

1. The Borrower hereby requests a Draw in the amount of ________ dollars and
____ cents ($_____.___);

 

2. The Borrower hereby certifies that the representations and warranties made by
the Borrower as contained in the Loan Agreement are true and correct as of the
date hereof;

 

3. The Borrower hereby certifies that no Event of Default has occurred and no
Pending Default exists;

 

4. Both before and after giving effect to the Draw requested hereunder, the
Borrower and each Guarantor is and will be Solvent;

 

5. No event has occurred or failed to occur that could reasonably be expected to
result in a Material Adverse Effect;

 

6. The Borrower and each Guarantor have materially complied and are in
compliance with all the terms, covenants and conditions of the Loan Documents
which are binding upon them; and

 

7. No member of the Borrower's management team has any knowledge of any facts or
circumstances that would reasonably likely be construed or interpreted to
require the Borrower to perform or conduct additional pre-approval clinical
studies of Lymphoseek prior to obtaining the FDA's approval.

 

[signature page follows]

 

Exhibit 2.5 to Loan Agreement

 

 

 

 

This notice was completed by the undersigned as of the date first written above.

 

NAVIDEA BIOPHARMACEUTICALS, INC.

 

By:     Name:     Title:    

 

Exhibit 2.5 to Loan Agreement 

 

 

 

 

Exhibit 6.12

Form of Guaranty

 

GUARANTY

 

GUARANTY (the “Guaranty”), dated as of [date], by _____________________, and
______________________, each a ________________ corporation (each a “Guarantor”
and jointly and severally the “Guarantors”), each with an address c/o Navidea
Biopharmaceuticals, Inc., 425 Metro Place North, Dublin, Ohio 43107, in favor of
Platinum-Montaur Life Sciences, LLC, a Delaware limited liability company, with
an address of 152 West 57th Street, 4th Floor, New York, New York 10019 (the
“Lender”).

 

WHEREAS, the Guarantors are subsidiaries or affiliates of Navidea
Biopharmaceuticals, Inc. (the “Borrower”), are directly and materially
interested in the financial success of the Borrower, and maintain significant
business relationships with the Borrower;

 

WHEREAS, in accordance with the Loan Agreement, dated on or about the date
hereof (as amended, restated, supplemented or otherwise modified, the “Loan
Agreement”) by and between the Borrower and the Lender, the Promissory Note,
dated on or about the date hereof (as amended, restated, supplemented or
otherwise modified, the “Note”), executed by the Borrower, and certain related
documents and instruments among the Borrower, the Guarantors and the Lender
(such documents and instruments, including the “Loan Documents” defined in the
Loan Agreement, collectively, as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Documents”), the Lender may extend credit
to the Borrower (the “Loan”);

 

WHEREAS, the Lender’s willingness to extend the Loan is conditioned upon the
Guarantors executing and delivering this Guaranty; and

 

WHEREAS, the Loan will be beneficial to the Guarantors inasmuch as the proceeds
of the Loan to the Borrower will benefit the Guarantors.

 

NOW, THEREFORE, in order to induce the Lender to make the Loan to the Borrower
pursuant to the Loan Documents, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged by each of the
Guarantors, the Guarantors hereby agree as follows:

 

Exhibit 6.12 to Loan Agreement

 

 

 

 

1. Guaranty of Payment and Performance. The Guarantors hereby jointly and
severally guarantee to the Lender the full and punctual payment when due
(whether at maturity, by acceleration or otherwise), and the performance, of all
liabilities, agreements and other obligations of the Borrower to the Lender,
whether direct or indirect, absolute or contingent, due or to become due,
secured or unsecured, now existing or hereafter arising or acquired (whether by
way of discount, letter of credit, lease, loan, overdraft or otherwise), under
and as defined in the Loan Documents, including without limitation all
obligations under the Loan Agreement and the Note and costs and expenses
incurred by the Lender in connection with enforcement of this Guaranty
(collectively, the “Obligations”). This Guaranty is an absolute, unconditional
and continuing guaranty of the full and punctual payment and performance of the
Obligations and not of their collectability only and is in no way conditioned
upon any requirement that the Lender first attempt to collect any of the
Obligations from the Borrower or resort to any security or other means of
obtaining their payment. Should the Borrower default in the payment or
performance of any of the Obligations, the obligations of each Guarantor
hereunder shall become immediately due and payable to the Lender, upon written
notice to each Guarantor by the Lender. Payments by each Guarantor hereunder may
be required by the Lender on any number of occasions.

 

2. Unlimited Guaranty; Covenants. The liability of each Guarantor hereunder
shall be unlimited to the extent of the Obligations and the other obligations of
each Guarantor hereunder (including, without limitation, under Section 1 above).
The Guarantors covenant and agree to take no action that would constitute an
Event of Default and/or a Pending Default under and as defined in the Loan
Agreement.

 

3. Waivers by Guarantors; Lender’s Freedom to Act. Each Guarantor agrees that
the Obligations will be paid and performed strictly in accordance with their
respective terms regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Lender with respect thereto. Each Guarantor waives presentment, demand, protest,
notice of acceptance, notice of Obligations incurred and all other notices of
any kind, all defenses which may be available to Borrower by virtue of any
valuation, stay, moratorium law or other similar law now or hereafter in effect,
any right to require the marshalling of assets of the Borrower, and all
suretyship defenses generally. Without limiting the generality of the foregoing,
each Guarantor agrees to the provisions of any instrument evidencing, securing
or otherwise executed in connection with any Obligation and agrees that the
obligations of each Guarantor hereunder shall not be released or discharged, in
whole or in part, or otherwise affected by (i) the failure of the Lender to
assert any claim or demand or to enforce any right or remedy against the
Borrower; (ii) any extensions or renewals of any Obligation; (iii) any
rescissions, waivers, amendments or modifications of any of the terms or
provisions of any agreement evidencing, securing or otherwise executed in
connection with any Obligation (provided that the obligations of each Guarantor
hereunder shall be appropriately modified to reflect any amendment or
modification of the Obligations); (iv) the substitution or release of any entity
primarily or secondarily liable for any Obligation; (v) the adequacy of any
rights the Lender may have against any collateral or other means of obtaining
repayment of the Obligations; (vi) the impairment of any collateral securing the
Obligations, including without limitation the failure to perfect or preserve any
rights the Lender might have in such collateral or the substitution, exchange,
surrender, release, loss or destruction of any such collateral; or (vii) any
other act or omission which might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a release or discharge of any other
Guarantor, all of which may be done without notice to any Guarantor.

 

Exhibit 6.12 to Loan Agreement

 

 

 

 

4. Unenforceability of Obligations Against Borrower. If for any reason the
Borrower has no legal existence or is under no legal obligation to discharge any
of the Obligations, or if any of the Obligations have become irrecoverable from
the Borrower by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on each Guarantor to the same extent as if each
Guarantor at all times had been the principal obligor on all such Obligations.
In the event that acceleration of the time for payment of the Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, or for
any other reason, all such amounts otherwise subject to acceleration under the
terms of any agreement evidencing, securing or otherwise executed in connection
with any Obligation shall be immediately due and payable by each Guarantor upon
written notice from the Lender.

 

5. Subrogation; Subordination. Until the payment and performance in full of all
Obligations, no Guarantor shall exercise any rights against the Borrower arising
as a result of payment by any Guarantor hereunder, by way of subrogation or
otherwise, and will not prove any claim in competition with the Lender or its
affiliates in respect of any payment hereunder in bankruptcy or insolvency
proceedings of any nature; no Guarantor will claim any set-off or counterclaim
against the Borrower in respect of any liability of any Guarantor to the
Borrower; and each Guarantor waives any benefit of and any right to participate
in any collateral which may be held by the Lender or any such affiliate. During
the continuance of an Event of Default, all payments of any amounts due with
respect to any indebtedness of the Borrower now or hereafter held by any
Guarantor shall be subordinated to the prior payment in full of the Obligations.
Each Guarantor agrees that during the continuance of an Event of Default, it
will not demand, sue for or otherwise attempt to collect any such indebtedness
of the Borrower to such Guarantor until the Obligations shall have been paid in
full or until the applicable Event of Default has been satisfied or cured in
Lender's sole determination. If, notwithstanding the foregoing sentence, any
Guarantor shall collect, enforce or receive any amounts in respect of such
indebtedness in violation of the foregoing sentence, such amounts shall be
collected, enforced and received by such Guarantor as trustee for the Lender and
be paid over to the Lender on account of the Obligations without affecting in
any manner (other than by reducing the outstanding amount of the Obligations)
the liability of any Guarantor under the other provisions of this Guaranty.

 

6. Further Assurances. Each Guarantor agrees to do all such things and execute
all such documents as are reasonably necessary or desirable to give full effect
to this Guaranty and to perfect and preserve the rights and powers of the Lender
hereunder.

 

7. Termination; Reinstatement. This Guaranty shall remain in full force and
effect until the earlier of: (i) the Obligations are paid in full (other than
contingent indemnity obligations) and not subject to any recapture or preference
in bankruptcy or similar proceedings, and the Lender has no further commitment
to extent credit to the Borrower or (ii) the Lender is given written notice of
each Guarantor’s intention to discontinue this Guaranty, notwithstanding any
intermediate or temporary payment or settlement of the whole or any part of the
Obligations. No such notice under (ii) above shall be effective unless received
by an officer of the Lender. No notice under (ii) above shall affect any rights
of the Lender or of any affiliate hereunder with respect to any Obligations
incurred prior to such notice. This Guaranty shall continue to be effective or
be reinstated, notwithstanding any notice of termination, if at any time any
payment made or value received with respect to an Obligation is rescinded or
must otherwise be returned by the Lender upon the insolvency, bankruptcy or
reorganization of the Borrower, or otherwise, all as though such payment had not
been made or value received.

 

Exhibit 6.12 to Loan Agreement

 

 

 

 

8. Successors and Assigns. This Guaranty shall be jointly and severally binding
upon each Guarantor and its successors and assigns, and shall inure to the
benefit of and be enforceable by the Lender and its successors, transferees and
assigns. Without limiting the generality of the foregoing sentence, the Lender
may assign or otherwise transfer any agreement or any note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other person or entity,
and such other person or entity shall thereupon become vested, to the extent set
forth in the agreement evidencing such assignment, transfer or participation,
with all the rights in respect thereof granted to the Lender herein.

 

9. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by any Guarantor therefrom shall be
effective unless the same shall be in writing and signed by the Lender and each
Guarantor. No failure on the part of the Lender to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.

 

10. Notices. All notices and other communications called for hereunder shall be
made in writing and, unless otherwise specifically provided herein, shall be
deemed to have been duly made or given when delivered by hand or mailed first
class mail postage prepaid or, in the case of facsimile or other electronic
notice, when transmitted, answer back received, addressed as follows: if to the
Guarantors, at the address set forth above, and if to the Lender, at the address
set forth above, or at such address as either party may designate in writing.

 

11. Governing Law; Consent to Jurisdiction. This Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York without
reference to its conflicts of laws provisions. Each Guarantor (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York located in New York county for the purposes of any suit, action or
proceeding arising out of or relating to this Guaranty and (ii) hereby waives,
and agrees not to assert in any such suit, action or proceeding, any claim that
it is not personally subject to the jurisdiction of such court, that the suit,
action or proceeding is brought in an inconvenient forum or that the venue of
the suit, action or proceeding is improper. Each Guarantor consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address first set forth above and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing in this Section 11 shall affect or limit any right to serve process in
any other manner permitted by law. Each Guarantor and the Lender, by its
acceptance of this Guaranty, hereby agrees that the prevailing party in any
suit, action or proceeding arising out of or relating to this Guaranty shall be
entitled to reimbursement for reasonable legal fees from the nonprevailing
party.

 

Exhibit 6.12 to Loan Agreement

 

 

 

 

12. WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ITS ACCEPTANCE OF THIS
GUARANTY, THE LENDER, HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY COURT
WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF: (A) THIS GUARANTY, ANY
LOAN DOCUMENT, OR ANY OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION WITH
THE OBLIGATIONS; (B) THE VALIDITY, INTERPRETATION, COLLECTION OR ENFORCEMENT
THEREOF; OR (C) ANY OTHER CLAIM OR DISPUTE HOWEVER ARISING BETWEEN ANY GUARANTOR
AND THE LENDER.

 

13. Certain References. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person, persons, entity or entities may require. The terms “herein”,
“hereof” or “hereunder” or similar terms used in this Guaranty refer to this
entire Guaranty and not only to the particular provision in which the term is
used.

 

14. Miscellaneous. This Guaranty, together with the Loan Documents to which the
Guarantors are party, constitutes the entire agreement of the Guarantors with
respect to the matters set forth herein. The rights and remedies herein provided
are cumulative and not exclusive of any remedies provided by law or any other
agreement, and this Guaranty shall be in addition to any other guaranty of the
Obligations. The invalidity or unenforceability of any one or more sections of
this Guaranty shall not affect the validity or enforceability of its remaining
provisions. Section headings are for the ease of reference only and shall not
affect the meaning of the relevant provisions. The meanings of all defined terms
used in this Guaranty shall be equally applicable to the singular and plural,
masculine, feminine and generic forms of the terms defined. The obligations of
each Guarantor shall be joint and several.

 

[signature page follows]

 

Exhibit 6.12 to Loan Agreement

 

 

 

 

IN WITNESS WHEREOF, each party hereto has caused this Guaranty to be executed as
of the date first written above.

 

[Significant Subsidiary]   By:     Name:   Title:       [Significant Subsidiary]
  By:     Name:   Title:  

 

Exhibit 6.12 to Loan Agreement

 

 

 

